             Case 1:20-cv-05312-AT Document 4 Filed 10/18/20 Page 1 of 1




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK


 DONALD GOEBERT,                                 Case No.: 20-cv-5312

                Plaintiff,

        v.

 CHINA XD PLASTICS COMPANY
 LIMITED, JIE HAN, TAYLOR ZHANG,
 LINYUAN ZHAI, HUIYI CHEN, and
 GUANBAO HUANG,

                Defendants.


                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff hereby

voluntarily dismisses the above-captioned action (the “Action”) without prejudice. Defendants

have filed neither an answer nor a motion for summary judgment in the Action.

Dated: October 18, 2020

                                           MOORE KUEHN, PLLC
                                           /s/Justin Kuehn
                                           Justin A. Kuehn
                                           Fletcher W. Moore
                                           30 Wall Street, 8th floor
                                           New York, New York 10005
                                           Tel: (212) 709-8245
                                           jkuehn@moorekuehn.com
                                           fmoore@moorekuehn.com

                                           Attorneys for Plaintiff
